      Case 3:17-cv-08185-SMB Document 164 Filed 08/19/20 Page 1 of 1



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
     Ryan Andrew Krause, et al.,                      No. CV-17-08185-PCT-SMB
 8
                         Plaintiffs,                  JUDGMENT ON
 9                                                    TAXATION OF COSTS
10   v.

11   County of Mohave, et al.,
12                       Defendants,
13
14
15                Final Judgment having been entered, defendants filed a Bill of Costs on
16   May 28, 2020, seeking the taxation of $7,486.60. No objection was filed. The matter has
17   been reviewed and all costs have been awarded.
18
19         The costs are hereby taxed for the defendants and against the plaintiff in the
20   amount of $7,486.60.
21
22                                                    DATED this 19th day of August 2020
23                                                    DEBRA D. LUCAS, CLERK

24
25
                                  By:
26
27
28
